 Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 1 of 10 PageID #: 627




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 LYNN OSBORNE,                                )
                                              )
        Plaintiff(s),                         )
                                              )
        vs.                                   )       Case No. 4:19-cv-02379 SRC
                                              )
 ANDREW M. SAUL,                              )
 Commissioner of the Social Security          )
 Administration,                              )
                                              )
        Defendant(s).                         )

                                   Memorandum and Order

       This matter comes before the Court on Plaintiff Lynn Osborne’s request for judicial

review, under 42 U.S.C. § 405(g), of the final decision of the Commissioner of Social Security

denying Osborne’s application for disability insurance benefits under Title II of the Social

Security Act, 42 U.S.C. §§ 401, et seq. The Court affirms the Commissioner’s decision.

I.     Procedural History

       Osborne filed her application for benefits on October 26, 2016. Tr. 182. The Social

Security Administration initially denied her application on November 23, 2016. Tr. 114-118.

Osborne asked for a hearing before an ALJ on January 4, 2017, and the ALJ held a hearing on

July 19, 2018. Tr. 76, 121. The ALJ denied Osborne’s application in a decision dated October

29, 2018. Tr. 62-71. On June 24, 2019, the Appeals Council denied Osborne’s request for

review. Tr. 1-3. As such, the ALJ’s decision stands as the final decision of the Commissioner.

II.    Decision of the ALJ and Appeals Council’s Denial of Review

       The ALJ determined that Osborne has not engaged in substantial gainful activity from her

alleged onset date of January 31, 2010, through June 30, 2012, known as the date last insured,


                                                  1
 Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 2 of 10 PageID #: 628




which is the final day of the last quarter she met insured status for disability. Tr. 67. The ALJ

found Osborne has medically determinable impairments of degenerative disc disease,

hypothyroidism, osteopenia, and bipolar disorder. Tr. 67. However, the ALJ determined

Osborne’s impairments did not significantly limit her ability to perform basic work-related

activities for 12 consecutive months; therefore, Osborne did not have a severe impairment or

combination of impairments. Tr. 67. The ALJ concluded that Osborne was not under a

disability at any time from January 31, 2010, through June 30, 2012. Tr. 70.

       Osborne filed a Request for Review of Hearing Decision with the Appeals Council. Tr.

178-81. While the request was pending, she submitted new evidence to Appeals Council that she

did not present to the ALJ. Tr. 7-61. The Appeals Council considered the new evidence in

denying review. Tr. 1-2. It determined that the evidence either did “not show a reasonable

probability that it would change the outcome of the decision” or did “not relate to the period at

issue.” Tr. 2. Osborne appeals, arguing a lack of substantial evidence to support the

Commissioner’s decision.

III.   Legal Standard

       A disability is defined as the inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). A claimant has a disability “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy[.]” Id. at §

1382c(a)(3)(B).



                                                 2
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 3 of 10 PageID #: 629




       The Commissioner follows a five-step sequential process when evaluating whether the

claimant has a disability. 20 C.F.R. § 416.920(a)(1). First, the Commissioner considers the

claimant’s work activity. If the claimant is engaged in substantial gainful activity, the claimant

is not disabled. 20 C.F.R. § 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether “the claimant has a severe impairment [that] significantly limits [the]

claimant’s physical or mental ability to do basic work activities.” Hurd v. Astrue, 621 F.3d 734,

738 (8th Cir. 2010); see also 20 C.F.R. § 416.920(a)(4)(ii). “An impairment is not severe if it

amounts only to a slight abnormality that would not significantly limit the claimant’s physical or

mental ability to do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007);

see also 20 C.F.R. §§ 416.920(c), 416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, the claimant is considered disabled, regardless of

age, education, and work experience. 20 C.F.R. §§ 416.920(a)(4)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, the Commissioner assesses whether the claimant retains

the “residual functional capacity” (“RFC”) to perform his or her past relevant work. 20 C.F.R.

§§ 416.920(a)(4)(iv), 416.945(a)(5)(i). An RFC is “defined as the most a claimant can still do

despite his or her physical or mental limitations.” Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.

2011); see also 20 C.F.R. § 416.945(a)(1). While an RFC must be based “on all relevant

evidence, including the medical records, observations of treating physicians and others, and an

individual’s own description of his limitations,” an RFC is nonetheless an “administrative



                                                 3
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 4 of 10 PageID #: 630




assessment”—not a medical assessment—and therefore “it is the responsibility of the ALJ, not a

physician, to determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016).

Thus, “there is no requirement that an RFC finding be supported by a specific medical opinion.”

Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant is responsible for

providing evidence relating to his RFC and the Commissioner is responsible for developing the

claimant’s “complete medical history, including arranging for a consultative examination(s) if

necessary, and making every reasonable effort to help [the claimant] get medical reports from

[the claimant’s] own medical sources.” 20 C.F.R. § 416.945(a)(3) (emphasis added). If, upon

the findings of the ALJ, it is determined the claimant retains the RFC to perform past relevant

work, he or she is not disabled. 20 C.F.R. § 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant work,

the burden of production to show the claimant maintains the RFC to perform work that exists in

significant numbers in the national economy shifts to the Commissioner. See Brock v. Astrue,

574 F.3d 1062, 1064 (8th Cir. 2012); 20 C.F.R. § 416.920(a)(4)(v). If the claimant can make an

adjustment to other work that exists in significant numbers in the national economy, the

Commissioner finds the claimant not disabled. 20 C.F.R. § 416.920(a)(4)(v). If the claimant

cannot make an adjustment to other work, the Commissioner finds the claimant disabled. Id. At

Step Five, even though the burden of production shifts to the Commissioner, the burden of

persuasion to prove disability remains on the claimant. Hensley, 829 F.3d at 932.

       If substantial evidence on the record as a whole supports the Commissioner’s decision,

the Court must affirm the decision. 42 U.S.C. §§ 405(g); 1383(c)(3). Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019). “[T]he threshold for such evidentiary



                                                4
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 5 of 10 PageID #: 631




sufficiency is not high.” Id. Under this test, the court “consider[s] all evidence in the record,

whether it supports or detracts from the ALJ’s decision.” Reece v. Colvin, 834 F.3d 904, 908

(8th Cir. 2016). The Court “do[es] not reweigh the evidence presented to the ALJ” and will

“defer to the ALJ’s determinations regarding the credibility of testimony, as long as those

determinations are supported by good reasons and substantial evidence.” Id. The ALJ will not

be “reverse[d] merely because substantial evidence also exists in the record that would have

supported a contrary outcome, or because [the court] would have decided the case differently.”

KKC ex rel. Stoner v. Colvin, 818 F.3d 364, 370 (8th Cir. 2016).

IV.    Discussion

       Osborne argues that the additional evidence submitted to the Appeals Council undercuts

the ALJ’s findings such that substantial evidence no longer supports the decision. The Court

disagrees.

       “When the Appeals Council has considered material new evidence and nonetheless

declined review, the ALJ’s decision becomes the final action of the Secretary.” Mackey v.

Shalala, 47 F.3d 951, 953 (8th Cir. 1995). In such a situation, the Court’s task is to “decide

whether the ALJ’s decision is supported by substantial record as a whole, including the new

evidence deemed material by the Appeals Council that was not before the ALJ.” Id. “[T]hat

means that we must speculate to some extent on how the administrative law judge would have

weighed the newly submitted reports if they had been available for the original hearing.”

Riley v. Shalala, 18 F.3d 619, 622 (8th Cir. 1994).

       A.      Additional Evidence Submitted to the Appeals Council

       The additional evidence Osborne submitted to the Appeals Council consists of medical

records documenting her visits with Dr. Luis A. Giuffra between 2003 and 2012, as well as three



                                                  5
    Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 6 of 10 PageID #: 632




visits in 2018. These documents reflect Dr. Giuffra’s diagnosis of Osborne’s mental state and her

prescribed medication after each visit. With the relevant period being January 31, 2010 to June

30, 2012, this Court addresses the submitted evidence in three categories—before, during, and

after the relevant period.

         The records dated before the start of the relevant period show that Osborne was

diagnosed with depression during many visits between 2003 and 2005. Tr. 37-56. However, most

other records pre-dating January 31, 2010 show that Osborne possessed a normal mental state.

Over the course of seventeen visits between August 10, 2005 and September 14, 2009, Dr.

Giuffra concluded that Osborne’s mental state was normal fifteen times. Tr. 20-36. Osborne was

diagnosed with “mild” dysthymia 1 during the other two visits. Tr. 20, 31.

         Shifting to the medical records during the relevant period, these show that Osborne

experienced a two-month depressive episode beginning in July 2010. Osborne had six visits with

Dr. Giuffra between July 28, 2010 and September 23, 2010 to treat her depression, during which

he adjusted her medication. Tr. 13-18. Shortly thereafter, Osborne’s mental state returned to

normal. Dr. Giuffra’s notes from a November 8, 2010 visit reflect that Osborne was DVW

(“doing very well”) and had a normal mental state. Tr. 12. Dr. Giuffra further found that Osborne

possessed a normal mental state during her other visits during the relevant period. Tr. 8, 10-11,

285-87. In sum, during the relevant period of January 31, 2010 through June 30, 2012, Dr.

Giuffra’s medical records indicate that Osborne’s mental state degraded for a period of about two

months before returning to normal.




1
 Dysthymia is “a mood disorder characterized by chronic mildly depressed or irritable mood often accompanied by
other symptoms (such as eating and sleeping disturbances, fatigue, and poor self-esteem).” Dysthymia, Merriam-
Webster Online Dictionary, https://www.merriam-webster.com/dictionary/dysthymia (last visited September 29,
2020).

                                                       6
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 7 of 10 PageID #: 633




         Osborne also submitted records from her visits with Dr. Giuffra in 2018. Tr. 59-61.

These records appear to show Osborne had a normal mental state. Id. However, as further

discussed below, medical records addressing Osborne’s mental state after the relevant period

have no bearing on the Court’s review.

         B.     Additional Evidence Submitted to the Appeals Council

         Osborne rightly argues that the additional evidence undercuts certain portions of the

ALJ’s decision. For example, the ALJ stated that “[t]here were no hospitalizations, referrals for

intensive outpatient treatment, or even escalated frequency of psychiatric care during the relevant

time period.” Tr. 69. But the additional evidence does show that between July and September

2010, Osborne did undergo an escalated frequency of psychiatric care and was in fact referred to

outpatient treatment (which was refused). Tr. 16-18. These records also undercut the ALJ’s

statement that “the treatment records did not document any episodes of mania or depression

during the relevant time period.” Tr. 70. Thus, the new evidence does serve to support Osborne’s

claim.

         However, even with the additional medical records, substantial evidence supports the

ALJ’s finding that Osborne did not have a severe impairment and therefore was not disabled.

Two main reasons support this conclusion.

         First, substantial evidence supports the ALJ’s finding that Osborne “did not have a severe

impairment” for a continuous period of twelve months during the relevant period, as required

under 42 U.S.C. § 423(d)(1)(A). Tr. 67; see also 20 C.F.R. § 404.1509 (explaining that the

“duration requirement” necessitates impairments to “have lasted or must be expected to last for a

continuous period of at least 12 months”). By Osborne’s own admission, the only period of

depression that Osborne experienced during the relevant time period occurred between July 28,



                                                  7
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 8 of 10 PageID #: 634




2010 and September 23, 2010—roughly two months out of thirty. Pl.’s Br. at 7. The other

medical records during the relevant period show Osborne’s mental state as normal. Tr. 8, 10-11,

285-87. Moreover, the records before 2010 also largely reflect a normal mental state. As stated

above, in seventeen visits between August 10, 2005 and September 14, 2009, with two

exceptions, Dr. Giuffra concluded that Osborne’s mental state was normal. Tr. 20-36. Thus, the

medical records reflect that between 2005 and June 2012, Osborne had a single depressive

episode requiring intensive treatment. Given that Osborne experienced a depressive episode for

only a short period of time, substantial evidence supports a finding that she did not have a severe

impairment and, consequentially, not disabled. See 20 C.F.R. § 404.1520(c).

       Turning to the second reason, the medical records support the conclusion that treatment

and medications can control Osborne’s mental state. The Eighth Circuit has repeatedly stated that

“[i]f an impairment can be controlled by treatment or medication, it cannot be considered

disabling.” Wildman v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010) (quoting Brown v. Barnhart,

390 F.3d 535 (8th Cir. 2004)). Here, the records indicate that additional treatment and

medication aided Osborne in returning to a normal mental state after she experienced the

depressive episode that began in July 2010. Osborne even admits that her medications were

adjusted during the 2010 episode and that she didn’t experience another episode until early 2014.

Pl.’s Br. at 7. Thus, substantial evidence supports a finding that Osborne’s condition may be

controlled by proper medication and therefore she did not have an impairment that could be

considered disabling.

       As indicated above, the medical records dated after the relevant period are irrelevant to

this Court’s review. To be entitled to benefits, Osborne must be found disabled during the

relevant period. Here, for the reasons previously stated, substantial evidence supports a finding



                                                 8
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 9 of 10 PageID #: 635




that she was not severely disabled between January 2010 and June 2012. That her mental state

may have later become a severe impairment does not support an award of benefits. Dunlap v.

Harris, 649 F.2d 637, 639 (8th Cir. 1981); see also Ahlstrom v. Colvin, No. 4:13CV478NCC,

2014 WL 4724800, at *10 (E.D. Mo. Sept. 23, 2014) (“A non-disabling condition which later

develops into a disabling condition after the expiration of a claimant's insured status cannot be

the basis for an award of Social Security disability benefits.”). As such, neither the new evidence

documenting Osborne’s 2018 visits with Dr. Giuffra nor the 2014 and 2015 medical records that

were before the ALJ factors into the Court’s present review.

       Osborne lastly argues that the ALJ did not address Dr. Giuffra’s opinion and it should be

properly evaluated on remand since the new evidence “further supports his opinion as a treating

source.” Pl.’s Br. at 8. Osborne claims the new evidence “substantiates Dr. Giuffra’s [2018]

letter,” Pl.’s Br. at 8, in which he states he treated her for bipolar disorder since 2003 and that she

was “disabled” and “unable to work” because of her “numerous episodes of mania with

psychosis and depression.” Tr. 554. “Generally, [a] treating physician’s opinion is due

controlling weight if that opinion . . . is not inconsistent with the other substantial evidence in the

record.” Wildman, 596 F.3d at 964 (quoting Brown, 390 F.3d at 540). The ALJ addressed Dr.

Giuffra’s letter and discounted it because it was inconsistent with the available medical records

“show[ing] normal mental status examinations during the relevant period.” Tr. 69.

       Even with the new evidence, Dr. Giuffra’s opinion remains inconsistent with substantial

evidence in the record. As laid out above, the records show that while Osborne’s mental state

suffered between 2003 to 2005 and then again briefly between July and September 2010, she

otherwise had a normal mental state between 2003 and 2013. The records simply do not

substantiate Dr. Giuffra’s statements that “she may have some moments of wellness” and that



                                                   9
Case: 4:19-cv-02379-SRC Doc. #: 15 Filed: 09/30/20 Page: 10 of 10 PageID #: 636




“there are too many episodes over the years to support” that Ms. Osborne is unable to work. Tr.

554. Additionally, to the extent the records after the relevant period support his opinion, the ALJ

properly discounted them in accordance with the reasons stated above because they did not

“detail[] treatment from January 2010 to June 2012.” Tr. 69. Finally, Dr. Giuffra’s statements

that Osborne was “disabled” and “unable to work” are not medical opinions, but rather

conclusory opinions reserved for the Commissioner. Despain v. Berryhill, 926 F.3d 1024, 1027

(8th Cir. 2019). In sum, Dr. Giuffra’s opinion remains inconsistent with substantial evidence on

the record and the ALJ properly discounted it.

       Regardless of whether the new evidence submitted to the Appeals Council may support a

contrary outcome, it does not require this Court to remand. Rather, the Court assesses whether

substantial evidence supports the ALJ’s decision, which means evidence exists that “a reasonable

mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S.Ct. 1148,

1154 (2019). For the reasons stated above, the record contains evidence that a reasonable mind

reviewing the record might accept as adequate to support a finding that Osborne did not have a

severe impairment. Therefore, substantial evidence supports the ALJ’s finding that Osborne was

not severely impaired and therefore not disabled. As such, the Court must affirm the ALJ’s

decision.

       Accordingly, the Court affirms the decision of the Commission and dismisses Plaintiff

Lynn Osborne’s Complaint with prejudice.

       So Ordered this 30th day of September, 2020.




                                              STEPHEN R. CLARK
                                              UNITED STATES DISTRICT JUDGE

                                                 10
